DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 16-20, and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for remotely controlling a plurality of indoor farming facilities and a non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer cause the computer to perform a method without claiming significantly more. 

101 Analysis – Step 1 
Claims 1-7 and 22-25 are directed to a method of for remotely controlling a plurality of indoor farming facilities (i.e., a process). Therefore, claims 1-7 are within at least one of the four statutory categories. 
Claims 16-20 and 26-29 are directed to a non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer cause the computer to perform a method (i.e., a process). Therefore, claims 16-20 and 26-29 are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 16 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites (and claim 16 which is directed to a non-transitory computer-readable medium storing instructions that cause a computer to perform a method analogous to claim 1): 
A method for remotely controlling a plurality of indoor farming facilities comprising:
receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data associated with at least one of: a water level in a watering reservoir, a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (CO2) level in the indoor farming module, and a power relay status;
filtering the received plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels;
displaying, in at least one panel of the plurality of panels in the user interface, the filtered data received from the plurality of devices;
configuring a plurality of schedules for the plurality of devices using the user interface,
wherein the plurality of schedules comprise at least one of an irrigation schedule, a lighting schedule, and a data collection schedule; and
sending the configured plurality of schedules to one or more controllers of the indoor farming module.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “filtering…” in the context of this claim encompasses a person looking at data collected and forming a simple judgement. In the specification, in paragraph [0051, 0054 and 0060] of the PGpub, the user looks at an interface and makes a decision, which under the BRI can reasonably be considered to be a judgement. Accordingly, the claim recites at least one abstract idea. Additionally, the configuring a plurality of schedules can also be practically performed in the mind, for example the specification indicates that the schedule configuration can be performed by a human. 


101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A method for remotely controlling a plurality of indoor farming facilities comprising:
receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data associated with at least one of: a water level in a watering reservoir, a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (CO2) level in the indoor farming module, and a power relay status;
filtering the received plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels;
displaying, in at least one panel of the plurality of panels in the user interface, the filtered data received from the plurality of devices;
configuring a plurality of schedules for the plurality of devices using the user interface,
wherein the plurality of schedules comprise at least one of an irrigation schedule, a lighting schedule, and a data collection schedule; and
sending the configured plurality of schedules to one or more controllers of the indoor farming module.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “receiving, over a computer network, from a plurality of devices…a plurality of data…,” “displaying in at least one panel,…, filtered data…,” and “sending…to one or more controllers,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the receiving and sending steps from the devices and from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the filtering and configuring steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step on the plurality of panels is also recited at a high level of generality (i.e. as a general means of displaying the data from the filtering step), and amounts to mere data displaying, which is a form of insignificant extra-solution activity. 
The recitation of the remote computer and the user interface merely describes how to generally apply the otherwise mental judgement on a generic computer component, similarly, with respect to claim 16, the recitation of a non-transitory computer readable medium that cause the computer to perform the method merely uses a computer to perform the abstract idea.   See MPEP 2106.05(f). Additionally, the recited descriptions related to “indoor farming facilities”, “devices installed in an indoor farming environment” and “controllers of the indoor farming module” merely describe the type of data gathered and communicated and where it is sent. Accordingly, these limitations merely generally link the use of the abstract idea to a field of use of a generic or general purpose indoor farming environment. For example, these limitations merely indicate a field of use since they do not alter or affect how the mental process steps of filtering or configuring are carried out. See MPEP 2106.05(h) citing Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) “the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed”.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). 
An example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53
Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “filtering…” and “configuring…” amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving… a plurality of data…,” “displaying… data…,” and “sending… schedules,” the examiner submits that these limitations are insignificant extra-solution activities. 

Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitation of “receiving… a plurality of data…” is well-understood, routine, and a conventional activity because the background recites that the “devices” are all conventional sensors and devices found within an indoor farming facility, and the specification does not provide any indication that the remote computer is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. The additional limitation of “sending…” is a well-known, routine, and conventional activity because of Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Dependent claim(s) 2-7, 17-20, and 22-29 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.
Dependent claims 3, 4, 18, and 19 do not recite any further limitations that cause the claim to be patent eligible. Rather, the limitations of claims 3, 4, 18, and 19 are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. For example, the claim 1 limitation “configuring a plurality of schedules for the plurality of devices” constituted an abstract idea of a mental process as noted above in Step 2A, prong I. Claims 3 and 18 recite “configuring a recurring interval for the plurality of schedules” which merely provides an additional limitation that can be carried out in the human mind. For example, the specification indicates the configuring of a plurality of schedules with a recurring interval can be carried out mentally by an authorized user (i.e., Spec. ¶ 57 “the user can . . . select . . . a recurring interval . . . the recurring interval can be customized”). Claims 4 and 19 recite “the plurality of schedules are configured to control a plurality of associated power relays” which again merely provides an additional limitation that can be carried out in the human mind. For example, the specification indicates the plurality of schedules being configured to control power relays can be carried out mentally by an authorized user (i.e., Spec. ¶ 56 “the user interface allows an authorized user to set up a schedule for at least one device which can be controlled by an associated power relay”). In addition, claims 3, 4, 18, and 19 do not recite any additional elements.  Therefore, dependent claims 3, 4, 18, and 19 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Dependent claims 5, 6, 7, 20, 25, and 29 do not recite any further limitations that cause the claim to be patent eligible. Rather, the limitations of claims 5, 6, 20, 25, and 29 are directed toward additional aspects of the judicial exception that does not integrate the judicial exception into a practical application. For example, the claim 1 limitation “displaying, in at least one panel of the plurality of panels in the user interface, the filtered data received from the plurality of devices” constituted an insignificant extra solution activity as noted above in Step 2A, prong II. Claims 5 and 20 recite “displaying...temperatures and …humidity levels”, claim 6 recites “displaying… an information list…”, and claims 25 and 29 recite “displaying…a plot management user interface comprising a zone identifier…”. These limitations are merely insignificant extra solution activities. The mere displaying of data is a well understood, routine, and conventional function. Claim 7 only adds “the information list comprises at least one of a type, a status, an IP address, a recent activity, and a tag of at least one of the plurality of devices.” These limitations merely describe the type of data gathered and communicated and where it is sent. Accordingly, these limitations merely generally link the use of the abstract idea to a field of use of a generic or general purpose indoor farming environment.
Dependent claims 22 and 26 do not recite any further limitations that cause the claim to be patent eligible. Rather, the limitations of claims 22 and 26 are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. For example, the claim 1 limitation “filtering the received plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels” constituted an abstract idea of a mental process as noted above in Step 2A, prong I. Claims 22 and 26 recite “the filtering field is configured to filter… data based on a function of each device… and to cause a panel to be displayed on the user interface…”, this limitation constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “filtering…” in the context of this claim encompasses a person looking at data collected and forming a simple judgement. In the specification, in paragraphs [0051, 0054 and 0060], the user looks at an interface and makes a decision, which under the BRI can reasonably be considered to be a judgement. Accordingly, the claim recites an abstract idea. 
Dependent claims 2, 17, 23, 24, 27, and 28 do not recite any further limitations that cause the claim to be patent eligible. Rather, the limitations of claims 2, 17, 32, 24, 27, and 28 are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. For example, the claim 1 limitations of “receiving…data” and “sending… schedules” constituted an insignificant extra solution activity as noted above in Step 2A, prong II. Claims 24 and 28 recite “determining whether plants … are ready to be moved… based on the plurality of data” and “sending a signal to a handling system…”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the receiving and sending steps from the devices and from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the filtering and configuring steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Claims 2 and 17 only add that the “data comprises temperature and humidity recordings in a predefined period of time” and claims 23 and 27 only add “identifying at one or more characteristics of plants… comprising at least one of a species and a variety of the plants”. These limitations merely describe the type of data gathered and communicated. Accordingly, these limitations merely generally link the use of the abstract idea to a field of use of a generic or general purpose indoor farming environment.
Therefore, dependent claims 2-7, 17-20, and 22-29 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 16.
Therefore, claim(s) 1-7, 16-20, and 22-29 is/are ineligible under 35 USC §101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-20, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongariz et al. (US 2019/0259108) in view of Hirschfeld et al. (US 2018/0027282).
In re claims 1 and 16, Bongartz et al. disclose a method for remotely controlling a plurality of indoor farming facilities comprising: receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data associated with at least one of: a water level in a watering reservoir, a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (C02) level in the indoor farming module, and a power relay status [1872] [1881]; filtering the received plurality of data on a remote computer based on user selection in a user interface [1573-1574] and [1604-1605]; displaying, in the user interface, the filtered data received from the plurality of devices; configuring a plurality of schedules for the plurality of devices using the user interface [1872-1873], wherein the plurality of schedules comprise at least one of an irrigation schedule, a lighting schedule, and a data collection schedule; and sending the configured plurality of schedules to one or more controllers of the indoor farming module [1747-1750] [1890-1892].
Not specifically disclosed is filtering the plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels.
However, with reference to Figure 17A, Hirschfeld et al. disclose filtering a plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels. The advantage of this is to organize and display a quantity of data in a plurality of panels for user selection in order to make the process of selection more user-friendly. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the user-interface of Bongartz et al. to include filtering a plurality of data on a remote computer based on a user-selectable filtering field in a user interface, wherein the user interface comprising a plurality of panels, as taught by Hirschfeld et al. in order to organize and display a quantity of data in a plurality of panels for user selection.
In re claims 2 and 17, with reference to [0350]. Bongartz et al. disclose wherein the plurality of data comprises temperature and humidity recordings in a predefined period of time.
In re claims 3 and 18, with reference to [2540]. Bongartz et al. disclose configuring a recurring interval for the plurality of schedules.
In re claims 4 and 19, with reference to [2544]. Bongartz et al. disclose the plurality of schedules are configured to control a plurality of associated power relays.
In re claims 5 and 20, Bongartz et al. disclose tracking temperature and humidity data every minute [0084-0085] and [0093] and displaying data [0096] and graphically displaying data [0567]. Not disclosed is displaying a first curve of temperatures and a second curve of humidity data. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have displayed the data in any form including a first and second curve in order to monitor the data.
In re claims 6-7, with reference to [1960], Bongartz et al., as modified by Hirschfeld et al., disclose displaying, on at least one panel of the user interface, an information list of each of the plurality of devices, wherein the information list comprises at least one of a type, a status, an IP address, a recent activity, and a tag of at least one of the plurality of devices.
In re claims 22 and 26, Bongartz et al., as modified by Hirschfeld et al., disclose the filtering field is configured to filter the received plurality of data based on a function of each device in the plurality of devices and to cause a panel to be displayed on the user interface for each device represented in the filtered data.
In re claims 23 and 27, with reference to [0667]. Bongartz et al. disclose identifying at one or more characteristics of plants in the indoor farming module, the one or more characteristics comprising at least one of a species and a variety of the plants.
In re claims 24 and 28, with reference to [2306-2312]. Bongartz et al. disclose determining whether plants in the indoor farming module are ready to be moved from a first plot in the indoor farming module to a second plot in the indoor farming module based on the plurality of data; and sending a signal to a handling system when the plurality of data indicates that the plants are ready to be moved, the signal comprises an instruction for transporting the plants from the first plot to the second plot.
In re claims 25 and 29, with reference to [0384], [2317], [2321], and [2374]. Bongartz et al. disclose displaying a plot management user interface comprising a zone identifier for specifying an area of the indoor farming module where a plot is located.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1-7, 16-20, and 22-29 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
In response to Applicant’s arguments in view of Bongartz, the examiner maintains the position previously presented in the office action dated 03/10/2022. The examiner maintains that a customer making a selection meets the claim limitation of filtering data on a computer. 
In response to Applicant’s arguments to Hirschfeld, these arguments are not persuasive. The examiner maintains that Hirschfeld discloses as user interface comprising a plurality of panels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/            Primary Examiner, Art Unit 3644